Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 13-17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2011/0018275 (Sidenmark).
	Regarding independent claims 9, 17, Sidenmark discloses a floating wave energy converter for installation in an aquatic environment comprising a surface 6, water and a bed 8, the converter (figures 2b, 2c, 4) comprising: a cylinder (drum 15, generator 21 forms a cylinder because both have cylindrical shape) comprising energy-production means (generator 21), and connection means (note figure 4, cable 41) connected to anchors (anchor 5 and another anchor connected with cable 45 in figure 4), wherein the connection means intersect at a point located at a bottom of said cylinder or at a top of said cylinder (cable 41 wraps around the cylinder 15, the wrapping cable intersects both top and bottom of the cylinder 15).
	Regarding claims 10, 15, there are two sets of cables, 41 and (7 and/or 45), one can be supporting cable and one can be mooring cable.
	Regarding claim 13, note the generator 14.

	Regarding claim 16, note the ballast 5” in paragraph 202.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan, Bolin, Kimura, Vamvas, and Lehman disclose wave energy converters using cable for supporting cylinders.














Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/6/2021